Citation Nr: 1236861	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-24 633	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from December 1982 to December 1986.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reopened, and then granted, the Veteran's claim for service connection for anxiety disorder, NOS.  The RO assigned an initial 30 percent rating for this disability retroactively effective from August 21, 2006, the date of receipt of this claim.  And, in response, the Veteran appealed for a higher initial rating, see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), and for an earlier effective date for the grant of service connection.

As support for these claims, she testified at a videoconference hearing in June 2010 before the undersigned Veterans Law Judge of the Board.  And in the course of her hearing testimony, she and her representative additionally alleged that she is unemployable because of the anxiety disorder.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  Citing Rice v. Shinseki, 22 Vet .App. 447 (2009), the Court reasoned that a request for a TDIU is not a separate claim for benefits, rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.


But as the Court explained in Rice, if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands to the RO generally are via the Appeals Management Center (AMC). VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

In an August 2010 decision, the Board denied the claim for an effective date earlier than August 21, 2006, for the grant of service connection for the anxiety disorder, NOS, but remanded the remaining claims for a higher initial rating for this disability and a TDIU for further development and consideration.

The derivative TDIU claim requires still further development, however, so the Board is again remanding this derivative claim to the RO via the AMC.  Whereas the Board, instead, is going ahead and deciding the claim for a higher initial rating for the anxiety disorder, NOS.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDING OF FACT

The Veteran's service-connected anxiety disorder, NOS, causes occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.



CONCLUSION OF LAW

The criteria are met for a higher 70 percent rating for the anxiety disorder, NOS, though not an even greater rating.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in September 2006, January 2008, May 2008, and September 2010.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claim and apprised her of her and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified her that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

But consider also that, with regards to this claim for a higher initial rating for her anxiety disorder, NOS, she is challenging the initial evaluation assigned following the granting of service connection for this disability.  And in Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, as mentioned, after the initial September 2006 VCAA letter that addressed service connection, the Veteran also was sent the other three additional notification letters that concerned her claim for a higher rating for her anxiety disorder, although this additional notice concerning this "downstream" issue was not required.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

In her NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed she is seeking the highest possible rating or maximum benefits available under the law.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent an SOC that contained, in pertinent part, the criteria for establishing her entitlement to a higher initial rating for this disability and a discussion of the reasons and bases for not assigning a higher initial rating, meaning higher than the 30 percent she received.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).

The Veteran has been provided a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board, and during the hearing she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.

Here, during the hearing, the presiding VLJ explained the bases of the prior determination or the elements that were lacking to substantiate the claim.  The presiding VLJ also asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher initial rating.  She also provided this information on her own initiative and identified pertinent evidence not in the claims file.  Neither she nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conducting of her hearing before the Board.  By contrast, the hearing focused on the elements necessary to substantiate her claim and, through her testimony, she demonstrated that she had actual knowledge of these elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist her with her claim, her pertinent medical records have been obtained, to the extent obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to the claim decided herein, is available and not part of the claims file.  There is no indication there has been a material change in the severity of her service-connected anxiety disorder since she was last examined for this disability.  38 C.F.R. § 3.327(a).  And the Board is using the evidence already in the file to increase the initial rating for this disability from 30 to 70 percent, so to a level that is one step below the highest possible rating of 100 percent.  The duty to assist does not require that a claim be remanded solely as a matter of course because of the mere passage of time since an otherwise adequate VA examination was performed.  See VAOPGCPREC 11-95.  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations are adequate upon which to base a decision.  The Veteran was specifically 

examined to assess and then reassess the severity of this disability at issue.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Furthermore, in obtaining the two most recent VA examinations as well as supporting clinical records, the Board is satisfied there was compliance with the August 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

So, in summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of the Fenderson case is warranted.  In Fenderson, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service connected.  In this circumstance, VA adjudicators must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.   See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since extending this practice even to claims that do not involve initial ratings, rather, established ratings).

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  Psychiatric disabilities evaluated under Diagnostic Code (DC) 9413 are rated according to the General Rating Formula for Mental Disorders.  The rating criteria provide a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

In determining whether the existing rating is appropriate, the Board also has considered Global Assessment of Functioning (GAF) scores that have been assigned.  A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  An examiner's classification of the level of psychiatric impairment, however, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  Rather, the rating is determined on the basis of all evidence bearing on social and occupational functioning.


GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV for rating purposes].

The Veteran has been assigned an initial 30 percent rating for her anxiety disorder, NOS.  While she does not meet the criteria for a 100 percent rating, the highest possible, the Board finds that she does satisfy the criteria for a 70 percent rating, so a rating considerably higher than she has.  Hence, to this extent the Board is granting her appeal.

The evidence reflects that she has received ongoing VA treatment for her psychiatric disability.  In an August 2006 notation, a VA examiner indicated the Veteran had chronic depression that interfered with her day-to-day activities and rendered her unable to hold gainful employment (thus, the derivative TDIU claim).  The examiner also noted the Veteran was unable to leave her home many times.

In September 2007, she had a VA compensation examination.  She reported constant depression and that she got stressed out easily.  She was attending school that only added to her stress.  She also reported having difficulty sleeping.  She related that she had irritability and low energy.  She did not endorse guilt, but regretted her history of drug use and wished that she could start out fresh, anew.  She indicated that she did not have a driver's license.  She did feel hopeless about her finances and perhaps never seeing her daughter, who was removed from her custody, again.  With regards to her employment history, she related that she was not working and had a variable job history.  She indicated that she had never held a job for long because she could not stand being around people and had also been fired for falling asleep on the job, which she felt was due to her anti-depressant medication.  She had been going to school, but had a low grade point average (GPA) because she had trouble with her memory.  She was divorced, but the relationship was abusive.  Her daughter was removed from her custody due to neglect and adopted out.  This series of events compounded her depression.  

Mental status examination revealed that she appeared somewhat older than her stated age.  She was dressed casually, but her zipper was down and her hair disheveled.  Otherwise, her grooming was adequate.  Her speech was within normal limits, but her volume was loud when she wanted to make a point and her speech was somewhat rambling.  She was vague in answering questions.  She described her mood as depressed, but that was somewhat incongruent with her overall affect.  She was correctly oriented in all spheres (to time, person, place and situation).  Her intellect was adequate.  She denied homicidal and suicidal ideation and plans, but described feeling useless.  She indicated that her poor sleep interfered with her daytime activities, including her ability to concentrate.  She did not have paranoia or ritualistic behavior.  Although she did not specify panic attacks, she endorsed symptoms of anxiety, stating she did not like crowds because she became anxious.  She related that it depressed her to go out and became easily overwhelmed.  She did not describe impaired impulse control.  Her thoughts were somewhat circumstantial, but were coherent and logical for the most part.  There was no sign of psychosis and she did not have auditory or visual hallucinations or delusions.  She could not perform serial sevens.  She performed serial threes with one error.  She was able to state the months forwards, but had trouble doing that backwards.  She could perform simple tasks, but her remote memory was poor.  Her immediate memory was intact.  Her diagnoses were alcohol dependence in full sustained remission and anxiety disorder, NOS.  The GAF score was 50.  The examiner indicated the GAF score represented the problems associated with the anxiety disorder.  

Subsequently dated VA treatment records are consistent with the results of that VA compensation examination.  It was noted the Veteran was stressed out with her school work and performing poorly.  She also continued to report memory problems.  At one point, in August 2008, she discussed the topic of a career with an examiner and her desire for a part-time job.  However, she also continued to report having anxiety and depression.  


In June 2010, she testified at a videoconference hearing before the Board.  She alleged that she was suffering panic attacks daily, noting she gets nervous around people.  She added that she could not sleep through the night and has bouts of depression daily.  She denied any suicidal ideations; however, she admitted to forgetting things.  She additionally claimed to have sudden outbursts of anger stemming from her frustration with her anxiety.  She also reported that she had been prescribed anti-anxiety medication and a sleeping aid.

In November 2010, she had another VA compensation examination.  She reported that she had a poor memory, fatigue, lack of interest, hopelessness, suicidal ideation without plan or intent, irritability, anger, worries and nervousness, nightly sleep disturbance, and 3-4 panic episodes per week.  The examiner noted that a good friend of the Veteran recently had died, which had had a negative impact on her, as did the history of her daughter being removed from her custody years earlier.  Mental status examination revealed that she had no abnormal psychomotor activity.  Her speech was slightly pressured, her attitude cooperative but mildly anxious, her affect constricted, her mood anxious and dysphoric, and she exhibited memory impairment on testing and related that she sometimes forgot the names of people.  She was oriented in all spheres, however.  Her thought process revealed tangentiality.  There were no delusions and her judgment was intact.  Her insight was partial.  There were no hallucinations or inappropriate behavior.  She interpreted proverbs appropriately.  She did not have obsessive or ritualistic behavior.  Her impulse control was good.  She reported that she was unemployed and attributed it to her low motivation, memory loss, and her lack of desire to be around people.  The examiner noted, however, there were indicators of employability.  It was noted the Veteran's memory testing was possibly not entirely valid and then currently indicative of a mild cognitive disorder.  The examiner indicated that dementia should not be diagnosed based on the sole results of a cognitive screening and that diagnosis was not made.  The Veteran also was observed to have severe anxiety on testing, but that score could be inflated so the results were uncertain.  Her GAF score was 50.  Based on the overall examination, the examiner diagnosed anxiety disorder, NOS, as well as panic disorder, NOS.  

The examiner indicated there was not total occupational and social impairment, but that there was essentially occupational and social impairment with deficiencies in most areas, such as family relations, work, mood, and school though currently inapplicable.

That examiner, then, indicated the Veteran has a level of social and occupational impairment that is more commensurate with a higher 70 percent rating, though not an even greater 100 percent rating.

In December 2011, the Veteran was reexamined.  In conclusion, the examiner felt that the Veteran did not have occupational and social impairment with deficiencies in most areas compatible with a 70 percent rating, but rather only had occupational and social impairment with reduced reliability and productivity, compatible with a lesser 50 percent rating (but still higher than the 30 percent now in effect).  The examiner agreed the Veteran had difficulty with relationships and work, but mostly attributed this to a newly-diagnosed personality disorder.  In addition, the examiner felt that the Veteran's depression was associated more so with dysthymia, another diagnosis made by this examiner.  It was confirmed the Veteran had anxiety, panic attacks occurring weekly or less often, chronic sleep disorder, and frequent crying spells.  The examiner clarified that the Veteran did not have PTSD and had a predisposition for alcohol dependence (now in remission).  The examiner opined that the Veteran could work part-time.  

VA outpatient treatment records more recently were received showing the Veteran was looking for work.  She also continued to endorse depression, however.

Her medical evaluation and treatment records reflect diagnoses of mental disorders that are both service connected and not so.  When it is not possible to separate the effects of service-connected and non-service-connected disabilities, this doubt must be resolved in the Veteran's favor according to 38 C.F.R. § 4.3 and these effects for all intents and purposes attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The report of the most recent VA examination contains an opinion that a significant portion of the Veteran's disabling symptoms are related to her dysthymia and a personality disorder.  However, the past medical records and clinical records since obtained reflected that current symptomatology also has been associated with her service-connected anxiety disorder, NOS.  As such, the Board will consider the currently exhibited symptoms as being associated with this anxiety disorder as there is discrepancy in this regard and, in this circumstance, she must be given the benefit of the doubt.  It therefore follows that the Board is placing more weight on the prior conclusions of the November 2010 examiner who determined the Veteran's psychiatric manifestations are reflective of the criteria described for a 70 percent rating, as indeed specifically acknowledged and worded by that examiner.  The earlier examination also included symptoms compatible with this 70 percent rating.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The criteria for an even higher 100 percent rating have not been met at any time since the filing of this claim, however.  The Veteran has not had gross impairment in her thought processes or communication.  Although her speech has been affected, she can communicate her thoughts.  She has not suffered from persistent delusions or hallucinations.  Her behavior has not been grossly inappropriate.  She is able to perform activities of daily living, including maintenance of minimal personal hygiene.  She is oriented in all spheres.  She admittedly has memory impairment, but she does not have memory loss for names of close relatives, own occupation, or own name, although she has admitted to sometimes forgetting people's names.  She reported forgetting names, on occasion, but never indicated it was the names of those closest to her.  In addition, her rendition of past important events, such as the loss of her daughter, has remained intact.  Accordingly, the Board concludes that the criteria for a 100 percent rating are not met, and even the VA compensation examiner that determined a higher 70 percent rating is warranted because the Veteran has occupational and social impairment with deficiencies in most areas, indicated she does not have the total occupational and social impairment required for an even higher 100 percent rating.

Having said that, the Board is aware that the symptoms listed under the 100 percent evaluation are essentially mere examples of the type and degree of symptoms for that evaluation, so not all-inclusive, so the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Still, the Board finds that the preponderance of the evidence, including the clinical findings, shows the Veteran's symptoms more nearly approximate occupational and social impairment with deficiencies in most area, rather than total occupational and social impairment.  Indeed, as mentioned, the VA examiners have expressly ruled out this notion.

In considering this claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a rather recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).


Here, the symptoms associated with the Veteran's service-connected anxiety disorder, NOS, are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, so the Board finds that the rating criteria reasonably describe her disability.  The symptoms she has complained about (e.g., panic attacks, etc.) are those specifically contemplated by the schedular rating criteria.  Moreover, she has not been hospitalized frequently for evaluation or treatment of this disability.  Instead, most, if not all, of her evaluation and treatment has been on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  Her occupational impairment, to the extent not suggestive of a TDIU, is specifically contemplated by the now higher 70 percent rating.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  This is especially true when, as here, the Veteran has a rating in the higher end of the rating spectrum.  In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 70 percent initial rating is granted for the anxiety disorder, NOS, subject to the statutes and regulations governing the payment of VA compensation.



REMAND

The Board previously remanded this case, in part, for consideration of the derivative TDIU claim.  However, changes in circumstance require additional development of this claim before deciding it on appeal.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he or she still may be entitled to a TDIU on an alternative extra-schedular basis, provided he or she is unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran now meets the schedular criteria for a TDIU since she now has a higher 70 percent rating for her anxiety disorder, NOS.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In this particular case at hand, the Veteran's representative asserts that since the VA examiner indicated the Veteran can only work "part-time" this employment cannot be considered "substantially gainful employment."

While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), which indicated that:

it is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Further, the record must reflect that circumstances, apart from nonservice-connected conditions and advancing age, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has indicated recently to an examiner that she is seeking employment, so presumably on the premise that she is still able to work.  She has finished her schooling and apparently was looking for work.  In more recent correspondence to VA, however, she also stated that while she had looked for work since graduating, she had not obtained employment, so remains unemployed.  The Board has no information regarding her attempts at employment or the type of employment.  The VA compensation examiners, with the exception of the August 2006 notation that is post-dated by the rest of the evidence, all indicate employment is still possible, so their conclusions are converse to the Veteran's recent correspondence.  As such, the Board finds that she should be provided the opportunity to furnish information showing that her attempts to obtain and retain employment have been unsuccessful, such as letters from prospective employers denying employment and stating the reason or reasons she was not hired.

In addition, since the case is being remanded, her current VA records from the VA Medical Center (VAMC) in Mountain Home, Tennessee, should be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated  and maintained within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).

Also, since she has essentially indicated that she cannot work, which is in contrast to what she reported to a VA examiner during outpatient treatment and reflects a possible change in her industrial capacity, she should be provided another VA compensation examination to reassess the severity of her service-connected disability and its impact on her ability to obtain and maintain substantially gainful employment versus just what would be considered marginal employment in comparison, given her level of education, prior work experience and training, but not any impact on account of her age or disabilities that are not service connected.  If it is determined she is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of her service-connected disability, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.

Finally, the Board sees that the most recent November 2012 SSOC failed to address this derivative TDIU claim.  Thus, if this claim is not granted in its entirety, another new SSOC must be provided addressing this derivative claim.  38 C.F.R. §§ 19.31, 19.37.

Accordingly, this derivative TDIU claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that she provide information regarding her job search since graduating from school, such as letters from prospective employers, counselors, and anyone else have knowledge or information concerning her capacity (or lack thereof) for obtaining and maintaining substantially gainful employment.


2.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the VAMC in Mountain Home, Tennessee.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these additional records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records identified in action paragraphs 1 and 2 above, schedule another VA compensation examination to reassess the severity of the service-connected psychiatric disability - including especially for additional comment on its impact on her ability to obtain and maintain employment that would be considered substantially gainful versus just marginal in comparison, given her level of education, prior work experience and training, but not any impact on account of her age or disabilities that are not service connected.  

If it is determined she is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of her service-connected disability, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.

It therefore is essential the examiner review the claims file for the pertinent medical and other history and perform all necessary diagnostic testing and evaluation.  It also is imperative the examiner discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Then adjudicate this derivative TDIU claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her an SSOC concerning this derivative claim and give her opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this derivative claim.

The appellant has the right to submit additional evidence and argument concerning this claim Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


